DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings/Specifications
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the first insulating member, the second insulating member. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 9, 10, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2011/0017729) in view of Yamaguchi (US 2004/0149752), Bruin-slot (US 2019/0390857) and Schimidt (DE 202010011208 U1).

Regarding claim 1, Choi discloses (Fig-1) an oven comprising: 
an oven body (170 and general exterior of device) comprising at least sides (sides of oven body) and a housing cover (170); 
a cooking chamber (101) disposed within the oven body, the cooking chamber being configured to receive a food product (nature of microwave appliance); 
a radio frequency (RF) heating system (electronics of chamber 103 above heating chamber) configured to provide RF energy into the cooking chamber using solid state electronic components (magnetron 104 to include any solid state circuitry such as control electronics 190 controlling RF energy of magnetron 104) to heat the food product; and 
an internal air cooling system (fan 300 with ducting as seen in figure 1) configured to move air through the oven body to cool the solid state electronic components (“the first fan 320 of the first fan assembly 300 introduces air from the right side of the electronic chamber 103 to discharge the air to the magnetron 104. The second fan 330 of the first fan assembly 300 introduces indoor air from the left side of the electronic chamber 103 to discharge the air to the high voltage transformer 105 to the rear side of the drawing” [0034]),
wherein the solid state electronic components include power amplifier electronics (transformer 105) and control electronics (intake to fans 300 provides cooling to control electronics 190 “The control panel 190 is cooled by indoor air introduced through the inlets 141 of the front plate 140, and the inlet holes 610 and the intake opening 620 of the intake grill 600. To improve cooling efficiency of the control panel 190, a heat sink (not shown) may be provided to the inner surface of the control panel 190 adjacent to the inlet holes 610 and the intake opening 620 of the intake grill 600.” [0046]) configured to control operation of the power amplifier electronics. 
Choi is silent regarding wherein the power amplifier electronics are at least partially covered by an internal electronics cover.
However Yamaguchi teaches (Fig-3) wherein the power amplifier electronics are at least partially covered by an internal electronics cover (64).
The advantage of wherein the power amplifier electronics are at least partially covered by an internal electronics cover, is to provide guided cooling to specific higher heat generating electronic components “In order to efficiently cool down cooling fin member 36 coupled with semiconductor switching device 34 and rectifying device 35, and high voltage transformer 37, air guide portion 64 having a substantially E-shaped configuration in section is introduced,” [0060]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi with Yamaguchi by adding to the electronics cooling system of Choi the focused housing electronics cooling system of Yamaguchi, to provide guided cooling to specific higher heat generating electronic components. 
Choi as modified by Yamaguchi is silent regarding wherein a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components.
However Bruin-slot teaches wherein a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components (Moisture within air is possibly turned into condensation when said airs temperature is reduced on cooler surfaces of airflow passages “Cooling of this air may result in condensation forming within the cooling channel 10 and the ventilation channel 42. By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” [0048]).
The advantage of wherein a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components, is to provide insulation to a cooling air flow director that inhibits condensation formation from reaching water sensitive components in or around the airflow “This also prevents condensation for forming, within, on and around the components of the ventilation system 12 for the appliance 14.” [0048]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified with Yamaguchi further with Bruin-slot, by adding to the electronics housing having airflow of Choi, the electronics housing under airflow having insulation of Bruin-slot, to provide insulation to a cooling air flow director that inhibits condensation formation from reaching water sensitive components in or around the airflow director.
Additionally Schimidt teaches it is known that cooking appliances operated in high humidity environments with high fluctuations of temperature, such as in butcher shops, experience high susceptibility to condensation forming there within cooking appliances “the condensation could be prevented even with cooking appliances, at high humidity and strongly fluctuating temperatures operated, for example in butcher's shops.” (description 9th paragraph) and therefore require insulation to inhibit condensation forming there within the cooking appliance at points beyond forced air flow channels where condensation may still be a problem “To prevent getting inside the case 10 on the ceiling 16 Condensation precipitates, is a Betauungsschutzelement 40 intended. The anti-condensation element is designed here as a plate, which is the inside of the ceiling 16 essentially completely covering.” (description 4th paragraph from bottom).
The advantage of providing insulation to any interior capable of forming condensation in a cooking appliance, is to prevent condensation from getting inside of the cooking appliance (description 4th paragraph).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify any surface of the interior of a cooking appliance that is capable of forming condensation in a temperature fluctuating environment with high humidity with the condensation inhibiting insulation of Schimidt, to prevent condensation from getting inside of the cooking appliance.

Regarding claim 5, Choi as already modified by Yamaguchi and Bruin-slot and Schimidt teaches the oven of claim 1, Choi as already modified above further teaches wherein a second insulating member is applied to the bottom surface of the other of the internal electronics cover or the housing cover (the teachings of Bruin-slot to Choi teaches any temperature difference area having air flow is capable of producing condensation and would therefore require insulation “Cooling of this air may result in condensation forming within the cooling channel 10 and the ventilation channel 42. By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” [0048], therefore the second cooling air flow passage 64 formed around heat generating electronics per the teachings of Yamaguchi would also obviously receive condensation inhibiting insulation 190 as taught by Bruin-slot).

Regarding claim 6, Choi as already modified by Yamaguchi and Bruin-slot teaches the oven of claim 5, Choi as already modified above further teaches wherein the first insulating member applied to the bottom surface of the housing cover extends over an entirety of the internal electronics cover to provide parallel thermal barriers above the solid state electronic components (the teachings of Bruin-slot provides for obviousness of any area immediate to the air flow temperature differential to be insulated in order to inhibit condensation from forming “by maintaining the cooling air 16 within the cooling channel 10 and the upper and lower cavity air 108, 100 within the ventilation channel 42, at a relatively consistent temperature, condensation within and around the ventilation system 12 can be kept a minimum or substantially prevented” [0048] therefore the second cooling air flow passage 64 formed around heat generating electronics per the teachings of Yamaguchi would also obviously receive condensation inhibiting insulation 190 over an entirety of its surface as taught by Bruin-slot).

Regarding claim 9, Choi as already modified by Yamaguchi and Bruin-slot and Schimidt teaches the oven of claim 5, Choi as already modified above teaches wherein the second insulating member is coextensive with an electronics board on which the power amplifier electronics are mounted (Bruin-slot teaches insulation must be coextensive to the areas being protected from condensation drip or runoff “This also prevents condensation for forming, within, on and around the components of the ventilation system 12 for the appliance 14.” [0048], see figure 3 of Yamaguchi having air flow cover 64 extending entirely over electronics system 37).

Regarding claim 10, Choi as already modified by Yamaguchi and Bruin-slot and Schimidt teaches the oven of claim 1, Choi further discloses (Fig-1) wherein the oven body comprises an attic region (103) above the cooking chamber (101), wherein the attic region includes the power amplifier electronics (104/105).
Choi as already modified above teaches wherein the first insulating member is provided in parallel with a second insulating member in the attic region above the solid state electronic components (see Yamaguchi (Fig-3) having individual electronics 37 air flow director 64 parallel to said individual electronics 37 in view of the parallel to electronics 104/105 air flow directing housing 170 of Choi (Fig-1), wherein as already modified above wherein Bruin-slot provides for insulation to air flow directors that could experience temperature gradients and therefore produce condensation “Cooling of this air may result in condensation forming within the cooling channel 10 and the ventilation channel 42. By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” Bruin-slot [0048]).

Regarding claim 13, Choi discloses a method of inhibiting condensation formation in an oven body of an oven having solid state electronic components (104/190) used to control radio frequency (RF) heating (magnetron 104) in a cooking chamber (101) of the oven, and an internal air cooling system (system of fan 300) configured to move air through the oven body to cool the solid state electronic components (fan system cools magnetron 104 among other electronics “the first fan assembly 300 is disposed transversely on the right front side of the electronic chamber 103 with respect to the drawing, corresponding to the front side of the electronic components. The first fan assembly 300 includes a single fan motor 310 and a couple of fans 320 and 330. Hereinafter, the fan 320 on the right side in the drawing is referred to as a first fan 320, and the fan 330 on the left side in the drawing is referred to as a second fan 330. The first fan 320 of the first fan assembly 300 introduces indoor air to cool the electronic components including the magnetron 104 and the high voltage transformer 105,” [0034], also see [0046] providing cooling to 190).
Choi is silent regarding disposing an internal electronics cover over the solid state components.
However Yamaguchi teaches (Fig-3) disposing an internal electronics cover (64) over the solid state components (37);  
The advantage of disposing a cover over higher heat generating electronics, is to provide focused guided cooling to specific higher heat generating electronic components “In order to efficiently cool down cooling fin member 36 coupled with semiconductor switching device 34 and rectifying device 35, and high voltage transformer 37, air guide portion 64 having a substantially E-shaped configuration in section is introduced,” [0060]. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi with Yamaguchi by adding to the electronics cooling system of Choi the focused housing electronics cooling system of Yamaguchi, to provide focused guided cooling to specific higher heat generating electronic components. 
Choi is silent regarding applying a first insulating member to a bottom surface of the internal electronics cover to inhibit condensation buildup on the bottom surface of the internal electronics cover; and 
applying a second insulating member to a bottom surface of the housing cover to inhibit condensation buildup on the bottom surface of the housing cover.
However Bruin-slot teaches applying a first insulating member (190) to a bottom surface (interior of an air passage “By including the insulation layer 190 that extends around the ventilation channel 42” [0048]) of the internal electronics cover to inhibit condensation buildup on the bottom surface of the internal electronics cover (Moisture within air is possibly turned into condensation when said airs temperature is reduced on cooler surfaces of air flow passages “Cooling of this air may result in condensation forming within the cooling channel 10 and the ventilation channel 42. By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” [0048]); and 
applying a second insulating member (190) to a bottom surface of the housing cover to inhibit condensation buildup on the bottom surface of the housing cover (Moisture within air is possibly turned into condensation when said airs temperature is reduced on cooler surfaces of air flow passages “Cooling of this air may result in condensation forming within the cooling channel 10 and the ventilation channel 42. By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” [0048]).
The advantage of applying a first insulating member to a bottom surface of the internal electronics cover to inhibit condensation buildup on the bottom surface of the internal electronics cover; and 
applying a second insulating member to a bottom surface of the housing cover to inhibit condensation buildup on the bottom surface of the housing cover, is to provide insulation to a cooling air flow director that inhibits condensation formation from reaching water sensitive components in or around the airflow “This also prevents condensation for forming, within, on and around the components of the ventilation system 12 for the appliance 14.” [0048].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified with Yamaguchi further with Bruin-slot, by adding to the electronics housing having airflow of Choi, the electronics housing under airflow having insulation of Bruin-slot, to provide insulation to a cooling air flow director that inhibits condensation formation from reaching water sensitive components in or around the airflow director.
Additionally Schimidt teaches it is known that cooking appliances operated in high humidity environments with high fluctuations of temperature, such as in butcher shops, experience high susceptibility to condensation forming there within cooking appliances “the condensation could be prevented even with cooking appliances, at high humidity and strongly fluctuating temperatures operated, for example in butcher's shops.” (description 9th paragraph) and therefore cooking appliances may require insulation to inhibit condensation forming there within to include at points beyond forced air flow channels where condensation may still be a problem “To prevent getting inside the case 10 on the ceiling 16 Condensation precipitates, is a Betauungsschutzelement 40 intended. The anti-condensation element is designed here as a plate, which is the inside of the ceiling 16 essentially completely covering.” (description 4th paragraph from bottom).
The advantage of providing insulation to any interior capable of forming condensation in a cooking appliance, is to prevent condensation from getting inside of the cooking appliance (description 4th and 9th paragraphs).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify any surface of the interior of a cooking appliance that is capable of forming condensation in a temperature fluctuating environment with high humidity with the condensation inhibiting insulation of Schimidt, to prevent condensation from getting inside of the cooking appliance.

Regarding claim 17, Choi as already modified by Yamaguchi and Bruin-slot and Schimidt teaches the method of claim 13, Choi as already modified above teaches wherein applying the first insulating member comprises applying the first insulating member to cover substantially all of the bottom surface of the internal electronics cover (interior of an air passage to include exterior cover as provided by Choi or interior electronics specific cover as provided by Yamaguchi would be obvious to have condensation barriers because they are airflow directs as modified by Bruin-slot -“By including the insulation layer 190 that extends around the ventilation channel 42” [0048]).

Regarding claim 19, Choi as already modified by Yamaguchi and Bruin-slot and Schimidt teaches the method of claim 13, wherein applying the first insulating member comprises applying the first insulating member coextensive with an electronics board on which the power amplifier electronics are mounted  Bruin-slot teaches insulation must be coextensive to the areas being protected from condensation drip or runoff “This also prevents condensation for forming, within, on and around the components of the ventilation system 12 for the appliance 14.” [0048], see figure 3 of Yamaguchi having air flow cover 64 extending entirely over electronics system 37). 

Regarding claim 20, Choi as already modified by Yamaguchi and Bruin-slot and Schimidt teaches the method of claim 13, wherein applying the second insulating member comprises applying the second insulating member in a plane parallel to a plane in which the first insulating member is located (see parallel orientation of top of cover 170 of Choi to electronics top 104/105 of Choi having parallel flow directing cover as modified by Yamaguchi) and above an entirety of the internal electronics cover (the teachings of Bruin-slot provides for obviousness of any area immediate to the air flow temperature differential to be insulated in order to inhibit condensation from forming “by maintaining the cooling air 16 within the cooling channel 10 and the upper and lower cavity air 108, 100 within the ventilation channel 42, at a relatively consistent temperature, condensation within and around the ventilation system 12 can be kept a minimum or substantially prevented” [0048] therefore the second cooling air flow passage 64 formed around heat generating electronics per the teachings of Yamaguchi would also obviously receive condensation inhibiting insulation 190 over an entirety of its surface as taught by Bruin-slot).

Claims 2, 7, 8, 11, 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yamaguchi and Bruin-slot and Schimidt and in further view of Vitoorapakorn (US 2010/0151171). 

Regarding claim 2, Choi in view of Yamaguchi, Bruin-slot and Schimidt discloses the oven of claim 1, Choi as already modified by Yamaguchi and Bruin-slot, is silent regarding wherein the insulating member comprises a membrane of ethylene propylene diene terpolymer (EPDM).
However Vitoorapakorn teaches (Fig-1-4-5-6) wherein the insulating member (11/12/13 or 21) comprises a membrane of ethylene propylene diene terpolymer (“a thermal insulation tube is a hollow cylindrical polymeric member made from a synthetic polymer such as ethylene propylene diene monomer (EPDM) or acrylonitrile butadiene rubber (NBR). The thermal insulation tube is used to insulate cool and hot water pipes and the like.” [0002]).
The advantage of wherein the insulating member comprises a membrane of ethylene propylene diene terpolymer (EPDM), is to use an industry norm material “Generally, a thermal insulation tube is a hollow cylindrical polymeric member made from a synthetic polymer such as ethylene propylene diene monomer (EPDM)” [0002] that’s used to prevent condensation from occurring at a temperature differential “The problem of condensation of moisture into water drops in the cavity of the cut is thus solved” [0025].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified by Yamaguchi and Bruin-slot further with Vitoorapakorn, by electing EPDM as the insulating material, to use an industry norm material that’s used to prevent condensation from occurring at a temperature differential.

Regarding claim 7, Choi as already modified by Yamaguchi, Bruin-slot and Schimidt teaches the oven of claim 5, Choi as modified above is silent regarding wherein the first insulating member comprises a housing cover insulator spaced apart from edges of the housing cover. 
However Vitoorapakorn teaches wherein the first insulating member comprises a housing cover insulator spaced apart from edges of the housing cover (insulation interfaces are provided a spacing to accommodate a connecting piece that provides sealing there between cut to size insulation “The third cover sheet 24 is subsequently peeled off to expose the third adhesive layer 25. The third adhesive layer 25 is then attached to the cut surface 26 of the middle portion. Subsequently, the first cover sheet 31 is peeled off to attach the middle portion 30 to the first thermal insulation tube 11 and the second cover sheet 32 is peeled off to attach the middle portion 30 to the second thermal insulation tube 12.” [0027]).
The advantage of wherein the first insulating member comprises a housing cover insulator spaced apart from edges of the housing cover, is to provide space accommodation for sealing components between adjacent components of cut to size insulation “The third cover sheet 24 is subsequently peeled off to expose the third adhesive layer 25. The third adhesive layer 25 is then attached to the cut surface 26 of the middle portion. Subsequently, the first cover sheet 31 is peeled off to attach the middle portion 30 to the first thermal insulation tube 11 and the second cover sheet 32 is peeled off to attach the middle portion 30 to the second thermal insulation tube 12.” [0027] to completely seal out possible points of condensation “The third adhesive layer 25 is used to attach to the cut surface 26 of the middle portion 30 on the opposite side to avoid the gap at the cut line. The problem of condensation of moisture into water drops in the cavity of the cut is thus solved.” [0025].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already above, further with Vitoorapakom, by adding to the insulation panels of Choi, the spacing between adjacent insulations, to accommodate a connecting component for completely sealing out condensation potential.

Regarding claim 8, Choi as already modified by Yamaguchi, Bruin-slot, Schimidt and Vitoorapakom teaches the oven of claim 7, Choi as already modified above teaches wherein the second insulating member comprises a power amplifier casing insulator that extends to meet edges of the internal electronics cover (Bruin-slot teaches any temperature difference area having air flow is capable of producing condensation and would therefore require insulation “Cooling of this air may result in condensation forming within the cooling channel 10 and the ventilation channel 42. By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” [0048]).

Regarding claim 11, Choi as already modified by Yamaguchi, Bruin-slot and Schimidt teaches the oven of claim 1, Choi is silent regarding wherein a front guard is disposed on the bottom surface of the housing cover,
wherein the front guard extends proximate to a forward edge of the first insulating member.
However Vitoorapakorn teaches wherein a front guard (21) is disposed on the bottom surface of the housing cover (guard provides continuation of condensation barrier at ends of cut to size insulation “The third cover sheet 24 is subsequently peeled off to expose the third adhesive layer 25. The third adhesive layer 25 is then attached to the cut surface 26 of the middle portion. Subsequently, the first cover sheet 31 is peeled off to attach the middle portion 30 to the first thermal insulation tube 11 and the second cover sheet 32 is peeled off to attach the middle portion 30 to the second thermal insulation tube 12.” [0027]),
wherein the front guard extends proximate to a forward edge of the first insulating member (guard 21 connects to insulation for a condensation proofing of gaps in the condensation producing medium (connection of 20/21/13 at 28/33/19, “the second adhesive layer 19, as shown in FIG. 1, is used to attach the end surface 18 of the second thermal insulation tube 12, as shown in FIG. 5.” [0018]), while the insulation of Bruin-slot is also provided over an entirety of a condensation producing medium of air passage “By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” Bruin-slot [0048]).
The advantage of wherein a front guard is disposed on the bottom surface of the housing cover,
wherein the front guard extends proximate to a forward edge of the first insulating member, is to inhibit the generation of condensation at ends of insulation by providing adhesion of a condensation inhibiting guard thereto “the second adhesive layer 19, as shown in FIG. 1, is used to attach the end surface 18 of the second thermal insulation tube 12, as shown in FIG. 5.” [0018], “The first cover sheet 27 is subsequently peeled off to couple the middle portion 34 to the first thermal insulation tube 11 and the second cover sheet 28 is peeled off to stick the middle portion 34 to the second thermal insulation tube 12. Once these members are in position, surfaces along the cut line will be in contact with each other and leave no gaps at the cut. The problems resulting from the condensation of moisture in the cavity into water drops and heat loss from the pipe to be insulated via the cut 22 are eliminated accordingly.” [0024].	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified by Bruin-slot, further with Vitoorapakom, by adding to the condensation preventing insulation of Choi, the insulation sealing guard of Vitoorapakom, to inhibit the generation of condensation at ends of insulation by providing adhesion of a condensation inhibiting guard thereto.

Regarding claim 12, Choi as already modified by Yamaguchi, Bruin-slot, Schimidt and Vitoorapakom teaches the oven of claim 11, Choi as already modified above teaches wherein the front guard is spaced apart from a front edge of the housing cover by a distance less than or equal to a distance between a front edge of the internal electronics cover and a front sidewall of the oven body (a distance less than is achieved by the front guard as modified by Vitoorapakom (front guard 20/21/13) in providing cut to size insulation a condensation proof connecting system at ends thereof (see claim 11), because the front guard along with the insulation as provided by Bruin-slot is to cover an entirety of a air flow space to prevent condensation “Cooling of this air may result in condensation forming within the cooling channel 10 and the ventilation channel 42. By including the insulation layer 190 that extends around the ventilation channel 42, the temperature of the cooling air 16 and the upper and lower cavity air 108, 100 can be maintained in a substantially consistent level to prevent this condensation from occurring.” Bruin-slot [0048]). 

Regarding claim 14, Choi as already modified by Yamaguchi, Bruin-slot and Schimidt teaches the method of claim 13, Choi as modified above is silent regarding wherein applying the first insulating member and applying the second insulating member each comprise applying a membrane of ethylene propylene diene terpolymer (EPDM).
	However Vitoorapakorn teaches wherein applying the first insulating member and applying the second insulating member each comprise applying a membrane of ethylene propylene diene terpolymer (EPDM) (insulation may be EPDM “a thermal insulation tube is a hollow cylindrical polymeric member made from a synthetic polymer such as ethylene propylene diene monomer (EPDM) or acrylonitrile butadiene rubber (NBR). The thermal insulation tube is used to insulate cool and hot water pipes and the like.” [0002]).
The advantage of wherein applying the first insulating member and applying the second insulating member each comprise applying a membrane of ethylene propylene diene terpolymer (EPDM), is to use an industry norm material “Generally, a thermal insulation tube is a hollow cylindrical polymeric member made from a synthetic polymer such as ethylene propylene diene monomer (EPDM)” [0002] that’s used to prevent condensation from occurring at a temperature differential “The problem of condensation of moisture into water drops in the cavity of the cut is thus solved.” [0025].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified by Yamaguchi and Bruin-slot further with Vitoorapakorn, by electing EPDM as the insulating material, to use a known to industry material that’s used to prevent condensation from occurring at a temperature differential component.

Regarding claim 18, Choi as already modified by Yamaguchi, Bruin-slot and Schimidt teaches the method of claim 13, Choi as already modified above is silent regarding wherein applying the second insulating member comprises applying the second insulating member such that edges of the second insulating member are spaced apart from edges of the housing cover.
However Vitoorapakorn teaches wherein applying the second insulating member comprises applying the second insulating member such that edges of the second insulating member are spaced apart from edges of the housing cover (insulation interfaces are provided a spacing to accommodate a connecting piece that provides sealing there between adjacent components to cut to size insulation “The third cover sheet 24 is subsequently peeled off to expose the third adhesive layer 25. The third adhesive layer 25 is then attached to the cut surface 26 of the middle portion. Subsequently, the first cover sheet 31 is peeled off to attach the middle portion 30 to the first thermal insulation tube 11 and the second cover sheet 32 is peeled off to attach the middle portion 30 to the second thermal insulation tube 12.” [0027]).
The advantage of wherein the first insulating member comprises a housing cover insulator spaced apart from edges of the housing cover, is to provide space accommodation for sealing components between components to cut to size insulation “The third cover sheet 24 is subsequently peeled off to expose the third adhesive layer 25. The third adhesive layer 25 is then attached to the cut surface 26 of the middle portion. Subsequently, the first cover sheet 31 is peeled off to attach the middle portion 30 to the first thermal insulation tube 11 and the second cover sheet 32 is peeled off to attach the middle portion 30 to the second thermal insulation tube 12.” [0027] to completely seal out possible points of condensation “The third adhesive layer 25 is used to attach to the cut surface 26 of the middle portion 30 on the opposite side to avoid the gap at the cut line. The problem of condensation of moisture into water drops in the cavity of the cut is thus solved.” [0025].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already above, further with Vitoorapakom, by adding to the insulation panels of Choi, the spacing between adjacent insulations, to accommodate a connecting component for completely sealing out condensation potential.

Claim 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yamaguchi, Bruin-slot, Vitoorapakorn and Schimidt and in further view of Alkoury (US 2008/0245001). 

Regarding claim 3, Choi as already modified by Yamaguchi, Bruin-slot, Schimidt and Vitoorapakom teaches the oven of claim 2, Choi as already modified above is silent regarding wherein the membrane is affixed to the bottom surface of the housing cover or the internal electronics cover by an adhesive.
However Alkoury teaches (Fig-1) the membrane (112) is affixed to the bottom surface of the housing cover (125) or the internal electronics cover by an adhesive (111).
The advantage of wherein the membrane is affixed to the bottom surface of the housing cover or the internal electronics cover by an adhesive, is to provide a known or quick or easy attachment means of a thermal break to temperature gradiented structure “The adhesive layer 111 on the back of inner thermal break 112 may be in the form of a self adhesive strip with a protective back (not shown) that, when removed, reveals an adhesive surface that may then be applied longitudinally against cover back 125 to hold inner thermal break 112 securely in position while cladding 100 is installed on a window frame or a window mullion (shown in FIG. 3). It is to be understood that other ways of bonding foam or other low temperature conducting material to a metal surface, usually aluminum, which would be known by one skilled in the art, would suffice.” [0070]
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified above, further with Alkoury, by adding to the insulation already attached to temperature gradiented surface of Choi, the adhesive means of attachment of Alkoury, to provide a known or quick or easy attachment means of a thermal break to temperature gradiented structure.

Regarding claim 15, Choi as already modified by Yamaguchi and Bruin-slot,  Schimidt and Vitoorapakom teaches the method of claim 14, Choi as already modified above is silent regarding wherein applying the membrane comprises affixing the EPDM to the bottom surface of the housing cover and the internal electronics cover, respectively, using an adhesive.
However Alkoury teaches (Fig-1) wherein applying the membrane (112) comprises affixing the EPDM to the bottom surface of the housing cover (125) and the internal electronics cover (125), respectively, using an adhesive (111).
The advantage of wherein applying the membrane comprises affixing the EPDM to the bottom surface of the housing cover and the internal electronics cover, respectively, using an adhesive, is to provide a known or quick or easy attachment means of a thermal break to temperature gradiented structure “The adhesive layer 111 on the back of inner thermal break 112 may be in the form of a self adhesive strip with a protective back (not shown) that, when removed, reveals an adhesive surface that may then be applied longitudinally against cover back 125 to hold inner thermal break 112 securely in position while cladding 100 is installed on a window frame or a window mullion (shown in FIG. 3). It is to be understood that other ways of bonding foam or other low temperature conducting material to a metal surface, usually aluminum, which would be known by one skilled in the art, would suffice.” [0070].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified above, further with Alkoury, by adding to the insulation already attached to temperature gradiented surfaces of Choi, the adhesive means of attachment of Alkoury, to provide a known or quick or easy attachment means of a thermal break to temperature gradiented structure.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yamaguchi, Bruin-slot, Vitoorapakorn and Schimidt and in further view of Routine Optimization with Schimidt.

Regarding claim 4, Choi as already modified by Yamaguchi, Bruin-slot Schimidt and Vitoorapakom teaches the oven of claim 2, Choi as already modified above and in further view of Routine optimization with Schimidt teaches wherein the insulating member has a thickness of about 3 mm (Choi as modified by Bruin-slot provides for an insulation thickness that is adequate to prevent condensation from forming “This also prevents condensation for forming,” Bruin-slot [0048], the inhibition of condensation being an identical motivation as the present application, see claim 1 of the present application -“a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components.”. It would therefore be a result effective variable obvious under Routine experimentation to consider a thickness of insulation adequate to prevent condensation while also considering that EPDM insulation as a foam would provide varying degrees of thermal transmissivity, see MPEP 2144.05 II Routine Optimization, -“the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”).
Additionally Schimidt teaches that thinner EPDM condensation inhibitors as applied to electronics covers are preferred -“whereby lower values are generally preferred so as not to restrict the installation space excessively.” (description 4th paragraph from bottom), while a range of 5-10mm has been tested “The thickness of the anti-condensation element is on the order of 5 to 10 mm,” (description 3rd paragraph from bottom), the EPDM being used is cellular, emphasis add -“Examples are temperature-resistant polyurethane foam or cellular rubber (EPDM).” (description last paragraph) and therefore has potential for varying thermal transmissivity “in particular of plastic, which then acts as condensation protection. In this case, a smaller thickness than the above-mentioned 5 to 10 mm may be sufficient.” (description 3 to last paragraph). 
The advantage of perusing a lesser EPDM thickness is to maximize space available under insulation “whereby lower values are generally preferred so as not to restrict the installation space excessively.” (Description 4th paragraph from bottom)
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified above with Schimidt, by modifying the EPDM down to a lowest range of thickness capable of preventing condensation in view of varying capabilities of thermal transmissivity of EPDM foam insulators. 

Regarding claim 16, Choi as modified by Yamaguchi, Bruin-slot Schimidt and Vitoorapakorn teaches the method of claim 14, Choi as already modified above and in further view of Routine optimization with Schimidt teaches wherein applying the membrane comprises applying the membrane having a thickness of about 3 mm. (Choi as modified by Bruin-slot provides for an insulation thickness that is adequate to prevent condensation from forming “This also prevents condensation for forming,” Bruin-slot [0048], the inhibition of condensation being an identical motivation as the present application, see claim 1 of the present application -“a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components.”. It would therefore be a result effective variable obvious under Routine experimentation to consider a thickness of insulation adequate to prevent condensation while also considering that EPDM insulation as a foam would provide varying degrees of thermal transmissivity, see MPEP 2144.05 II Routine Optimization, -“the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”).
Additionally Schimidt teaches that thinner EPDM condensation inhibitors as applied to electronics covers are preferred -“whereby lower values are generally preferred so as not to restrict the installation space excessively.” (description 4th paragraph from bottom), while a range of 5-10mm has been tested “The thickness of the anti-condensation element is on the order of 5 to 10 mm,” (description 3rd paragraph from bottom), the EPDM being used is cellular, emphasis add -“Examples are temperature-resistant polyurethane foam or cellular rubber (EPDM).” (description last paragraph) and therefore has potential for varying thermal transmissivity “in particular of plastic, which then acts as condensation protection. In this case, a smaller thickness than the above-mentioned 5 to 10 mm may be sufficient.” (description 3 to last paragraph). 
The advantage of perusing a lesser EPDM thickness is to maximize space available under insulation “whereby lower values are generally preferred so as not to restrict the installation space excessively.” (Description 4th paragraph from bottom)
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi as already modified above with Schimidt, by modifying the EPDM down to a lowest range of thickness capable of preventing condensation in view of varying capabilities of thermal transmissivity of EPDM foam insulators. 
Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 

Applicant firstly argues (page 1):

“The Office Action objects to the drawings for failing to show "the first insulating member" and "the second insulating member". However, Applicant respectfully submits that the specification and drawings clearly show two insulating members, namely the housing cover insulator 600 of FIGS. 5A and 5C, and the power amplifier casing (PAC) insulator 500 of FIGS. 6A and 6B. The descriptions of the housing cover insulator 600 (at paragraph [0058]), the descriptions of the PAC insulator 500 (at paragraph [0061]), and the correspondence between the claim language and such descriptions make it clear that one of skill in the art would easily appreciate that the housing cover insulator 600 and the PAC insulator 500 correspond to the claimed first and second insulating members. Explicit reference to these members is also shown in FIG. 7 (elements 710 and 720), and described in reference to FIG. 7 in clear terms in paragraphs [0064] and [0065]. Thus, the first and second insulating members are indeed shown in the drawings, and the drawings of the present application comply with 37 CFR 1.84(p)(5). Accordingly, Applicant respectfully requests withdrawal of the drawing objection.”

However Examiner respectfully disagrees because "the first insulating member" is placed to -“applied to a bottom surface of at least one of the housing cover or the internal electronics cover” (claim 1) and "the second insulating member" is placed to “a second insulating member in the attic region above the solid state electronic components” (claim 10). While the reference numbers 500 and 600 from the specifications, providing for a PAC insulator 500 at paragraph [0061], and a housing cover insulator 600 at paragraph [0055]. 500 being placed to -“an underside of the power amplifier casing 350” [0061] and 600 being placed to -“the housing cover insulator 600 may be those portions of the bottom surface 612 that are proximate to outlet louvers 154” [0059] (see figure 5C). Providing the claims with the names and locations of the insulating features as referenced in the specifications or providing the specifications with the names and locations of the insulating features as disclosed in the claims is likely to overcome the objections. 

Applicant secondly argues (page 1-4):

“it is initially noteworthy that the claimed invention relates specifically to an RF heating system that uses solid state electronic components to heat food products. In this regard, paragraph [0033] of the specification describes how using solid state electronic components allows the generation of controllable RF emissions into the cooking chamber. This is directly contrary to the conventional method of bombarding a cooking chamber with random RF emissions using a magnetron. Paragraph [0033] expressly notes that this construction enables the omission of any magnetrons, but acknowledges that the high powers required to cook food this way create very high heat loads that require cooling. The claimed invention provides such cooling specifically in the context of solid state electronic components. All of the cited references have nothing to do with this context, and are related specifically to conventional magnetron ovens. Thus, all of the cited referenced fail to teach or suggest a radio frequency (RF) heating system configured to provide RF energy into the cooking chamber using solid state electronic components to heat the food product as recited in independent claim 1.
Specifically, Choi discloses a magnetron (104) as the RF source, and it is powered by a high voltage transformer (105). Notably the high voltage transformer (105) is also quite different from power amplifier electronics, and easily recognizable as such by one of skill in the art. Thus,
Choi also fails to teach or suggest that the solid state electronic components include power amplifier electronics and control electronics configured to control operation of the power amplifier electronics as provided in independent claim 1. Lacking any power amplifier electronics, Choi also lacks any disclosure that the power amplifier electronics are at least partially covered by an internal electronics cover. Since Choi lacks the above noted physical components, Choi cannot possibly discloses an insulating member positioned relative to such components as claimed. In particular, Choi fails to teach or suggest a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components as further recited in independent claim 1.
Similarly, Yamaguchi discloses a magnetron (3) as the RF source, and it is powered by an inverter power supply (7). Notably the inverter power supply (7) is also quite different from power amplifier electronics, and easily recognizable as such by one of skill in the art. Thus, Yamaguchi also fails to teach or suggest that the solid state electronic components include power amplifier electronics and control electronics configured to control operation of the power amplifier electronics as provided in independent claim 1. Lacking any power amplifier electronics, Yamaguchi also lacks any disclosure that the power amplifier electronics are at least partially covered by an internal electronics cover. Since Yamaguchi lacks the above noted physical components, Yamaguchi cannot possibly discloses an insulating member positioned relative to such components as claimed. In particular, Yamaguchi fails to teach or suggest a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components as further recited in independent claim 1.
Schmidt suffers from the same deficiencies. In this regard, Schmidt discloses a steam generator (20) as the heat source, and it is powered by a transformer (28). Notably the transformer
(28) is also quite different from power amplifier electronics, and easily recognizable as such by one of skill in the art. Thus, Schmidt also fails to teach or suggest that the solid state electronic components include power amplifier electronics and control electronics configured to control operation of the power amplifier electronics as provided in independent claim 1. Lacking any power amplifier electronics, Schmidt also lacks any disclosure that the power amplifier electronics are at least partially covered by an internal electronics cover. Since Schmidt lacks the above noted physical components, Schmidt cannot possibly discloses an insulating member positioned relative to such components as claimed. In particular, Schmidt fails to teach or suggest a first insulating member is applied to a bottom surface of at least one of the housing cover or the internal electronics cover to inhibit condensation above the solid state electronic components as further recited in independent claim 1.
Bruin-Slot merely refers in very general terms to "various heat sources." Thus, Bruin-Slot is incapable of curing the above-noted deficiencies of Choi, Yamaguchi and Schmidt. Thus, all of the references, alone or in combination, fail to teach or suggest the above-underlined components recited in independent claim 1. Although not cited as such, it is noteworthy that Vitoorapakorn and Alkoury also fail to cure these deficiencies. Thus, independent claim 1 is patentable over Choi, Yamaguchi, Bruin-Slot, Schmidt, Vitoorapakorn and Alkoury, alone or in combination.”

However Examiner respectfully disagrees because claim 1 merely requires “a radio frequency (RF) heating system configured to provide RF energy into the cooking chamber using solid state electronic components”, the use of solid state electronic components is present in the process of controlling radio frequency heating by magnetron controlling circuitry 190 of Choi, “The control panel 190 receives various operating signals for the operation of the microwave oven” [0045].

Additionally Tymofieiev (US 2020/0170084) teach that is it well known that Magnetron microwave systems are interchangeable to Solid state components as a common occurrence in the art of microwave heating “Conventional cooking apparatuses based on magnetrons, the so-called microwave ovens, are more and more replaced by solid-state cooking (SSC) apparatuses.” [0003]. 

The known advantages of providing solid state magnetron equivalents, is to increase life span of RF components (magnetrons of microwaves known to last around 1,500-2,000 hours) and provide further control over RF output “a power amplifier system for generating a radiofrequency ‘RF’ signal, and a field applicator configured to provide an electromagnetic wave into the cooking cavity based on the generated RF signal.” [0009].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Choi with Tymofieiev, by replacing the magnetron of Choi with the solid state magnetron alternative of Tymofieiev, to increase life span of RF components and provide further control over RF output.
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113. The examiner can normally be reached 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Spencer H. Kirkwood/           Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761